220 Md. 658 (1959)
152 A.2d 184
BULLUCK
v.
WARDEN OF MARYLAND PENITENTIARY
[P.C. No. 9, September Term, 1959 (Adv.).]
Court of Appeals of Maryland.
Decided June 9, 1959.
*659 Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
This application for leave to appeal under the Post Conviction Procedure Act, Code (1958 Supp.), Article 27, sections 645A through 645G, is a mere repetition of the points that were raised in the appeals of the petitioner reported as Bulluck v. State, 219 Md. 67. Even in a serious case of this nature  the petitioner having been sentenced to death in each of two separate convictions of rape  it would serve no useful purpose to set out the claims and contentions again as they were fully set forth, considered and determined in the above noted appeals.
It is not one of the purposes of the Post Conviction Procedure Act to grant an additional and fully repetitious appeal. Code (1958 Supp.), Article 27, section 645A.
Application denied.